Citation Nr: 0504990	
Decision Date: 02/23/05    Archive Date: 03/04/05	

DOCKET NO.  03-13 615	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the residuals of herniated discs at the level of 
the 4th and 5th, and 5th and 6th cervical vertebrae.   

2.  Entitlement to an initial compensable evaluation for 
bursitis of the right shoulder (claimed as right shoulder 
pain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
October 2001, with additional service of 3 years, 11 months, 
and 17 days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that, in a VA Form 9 received in April 2003, 
the veteran indicated that he desired not only an RO hearing 
with a Hearing Officer, but also an additional hearing before 
the Board in Washington, D.C.  The veteran subsequently 
cancelled his request for a formal RO hearing, opting instead 
for an Informal Conference with the Decision Review Officer.  
The Board observes that, in a subsequently-filed VA Form 9, 
the veteran stated that he did not, in fact, desire a Board 
hearing.  Accordingly, the Board is of the opinion that no 
further hearings are required prior to adjudication of the 
veteran's current claims.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of an increased rating for the residuals of 
herniated discs at the level of the 4th and 5th and 5th and 
6th cervical vertebrae is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify you if further action is required on your part.  


FINDING OF FACT

The veteran's service-connected bursitis of the right (major) 
shoulder is presently characterized by a full range of 
motion, with some pain, but normal muscle strength and 
sensation, and no evidence of arthritis.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected bursitis of the right shoulder have not been met.  
38 C.F.R. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic 
Code 5201 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of November 2002 with 
regard to the underlying claims for service connection, a 
number of months prior to the initial AOJ decision in January 
of 2003.  Following the grant of service connection, in 
correspondence of May 2003, the veteran was provided with the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claims for increased ratings, 
provided notice of who was responsible for securing the 
evidence, and notified to advise VA of or submit any 
additional information or evidence relevant to the claims.  
The veteran was also provided with a Statement of the Case in 
April 2003, as well as a Supplemental Statement of the Case 
in March 2004, which apprised him of pertinent regulations 
and VA actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Hearing Officer/Decision Review Officer, or 
before a Veterans Law Judge at the RO, or in Washington, D.C.  
He has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.  

The Board observes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes VA 
and private treatment records and examination reports.  Under 
the facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  




Factual Background

The veteran's separation examination in July 2001 revealed 
complaints of right shoulder pain.  Clinical examination 
revealed normal upper extremities and spine.  

In correspondence of early October 2002, the veteran's 
private physician indicated that the veteran had a 10-to-15-
year history of chronic right shoulder pain.  Reportedly, 
there was no precipitating accident or incident responsible 
for the veteran's right shoulder problems.  However, the 
veteran had been told that his shoulder problems might be 
"from his neck or his shoulder."  Currently, the veteran was 
minimally symptomatic.  On physical examination, there was no 
pain on movement of the veteran's right shoulder, nor was 
there any evidence of motor, sensory, or reflex abnormality.  

On VA general medical examination in December 2002, the 
veteran gave a history of right shoulder bursitis, with 
gradual onset in the mid 1990's.  When questioned, the 
veteran described no specific injury.  Rather, he reported 
that his arm would go numb with exercise and at night.  The 
veteran was right-hand dominant.  When questioned, the 
veteran stated that he used no assistive devices, and took no 
medication.  He was, however, unable to throw a football, or 
to carry more than 15 pounds.  

On physical examination, the veteran showed bilateral 
abduction and forward flexion of from 0 to 180 degrees.  
External and internal rotation were from 0 to 90 degrees, 
with no diminution on repetitive testing.  The veteran's 
shoulders showed 5/5 motor strength in all planes.  At the 
time of examination, sensation was normal throughout the 
upper extremities.  The pertinent diagnosis was right 
shoulder bursitis.  

At the time of VA electromyographic testing in December 2002, 
the veteran complained of right hand and arm pain, as well as 
some numbness.  When questioned, the veteran gave a 2- 
to3-year history of right shoulder, arm, and hand pain with 
numbness.  According to the veteran, the quality of his pain 
was "aching and continuous."  Reportedly, the veteran 
sometimes awoke at night with his right arm and hand feeling 
numb.  When further questioned, the veteran denied any muscle 
weakness.  On physical examination, the veteran's muscle bulk 
and tone were normal.  Muscle strength was 5/5 in both upper 
extremities.  The veteran's right shoulder displayed a full 
range of motion, with no crepitus, and no local tenderness on 
palpation.  The clinical impression was normal study, with no 
electrodiagnostic evidence of compression or peripheral 
neuropathy. 

During the course of service medical facility outpatient 
treatment in February 2003, it was noted that the veteran's 
right shoulder displayed a full range of motion.  

In June 2003, the veteran was seen on an outpatient basis at 
a local service medical facility for bursitis of his 
shoulder.  Physical examination revealed decreased range of 
motion on overhead extension of the veteran's arm, though 
with no grinding or crepitus.  The area in question was 
cleaned, and the veteran was injected with 1 cc of Xylocaine.  
The pertinent diagnosis was degenerative joint disease of the 
right shoulder.  

In January 2004, a VA orthopedic examination was conducted.  
At the time of examination, the veteran denied any specific 
shoulder injury, but noted that, over the course of the past 
3 to 4 years, he had experienced chronic vague shoulder pain 
accompanied by tingling which became somewhat worse with 
overhead use, internal rotation, and sleeping on the right 
side.  In recent months, the veteran had also reportedly 
begun to experience pain when carrying heavy objects below 
his waist.  According to the veteran, he had been treated 
with nonsteroidal anti-inflammatory medication and one 
steroid injection without any benefit.

On physical examination, the veteran's right shoulder 
displayed 180 degrees of abduction and flexion, with 
90 degrees of external and internal rotation, accompanied by 
pain beyond approximately 140 degrees of abduction or forward 
flexion, and pain beyond approximately 75 degrees of internal 
rotation.  The appearance and contours of the veteran's 
shoulder were within normal limits, and bilaterally 
symmetrical.  Noted at the time of examination was that plain 
X-ray films of the right shoulder conducted one year earlier 
were within normal limits.  Diagnosis was right shoulder 
impingement syndrome.

Current radiographic studies of the veteran's right shoulder 
showed no evidence of fracture or dislocation.  The 
acromioclavicular and glenohumeral joint were adequately 
maintained, and there was no evidence of calcific tendinitis.  
The humeral femoral distance was adequate, and the clinical 
impression was normal right shoulder.  Magnetic resonance 
imaging of the veteran's right shoulder conducted in 
conjunction with his orthopedic examination showed 
unremarkable periarticular soft tissues, without evidence of 
mass or signal abnormality.  The osseous alignment was within 
normal limits, as were marrow signals, and there was no 
evidence of effusion.  At the time of examination, the biceps 
tendon and labrum were intact, and the rotator cuff was 
unremarkable, without evidence of tearing.  There was no 
atrophy of the rotator cuff, and the clinical impression was 
unremarkable magnetic resonance imaging of the right 
shoulder.


Analysis

The veteran in this case seeks an increased (compensable) 
evaluation for service- connected bursitis of the right 
shoulder.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  In the 
present case, in a rating decision of January 2003, the RO 
granted service connection (and a noncompensable evaluation) 
for bursitis of the right shoulder, effective from November 
1, 2001, the date following the veteran's discharge from 
service.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate evaluations for 
separate periods based on the facts found during the appeal.  

In the case at hand, during the course of private outpatient 
treatment in October 2002, it was noted that the veteran was 
only "minimally symptomatic."  While on VA general medical 
examination approximately two months later, the veteran 
complained of some right arm numbness, he used no assistive 
device, and took no medication.  A physical examination of 
the veteran's right shoulder conducted at that time showed a 
full range of motion, with abduction and forward flexion from 
0 to 180 degrees, and internal and external rotation from 0 
to 90 degrees.  Diagnosis at that time was right shoulder 
bursitis.

On VA electromyographic examination, likewise conducted in 
December 2002, it was once again noted that the veteran 
displayed a full range of motion of his right shoulder, with 
no crepitus, and no local tenderness to palpation.  
Electromyographic findings were consistent with a normal 
study, with no electrodiagnostic evidence of compression or 
peripheral neuropathy.  

In a service medical facility report dated June 5, 2003, the 
veteran reportedly had decreased range of motion over his 
head.  

Likewise, on recent VA orthopedic examination in January 
2004, the veteran complained of chronic vague shoulder pain 
and tingling, which became somewhat worse with overhead use, 
and with internal rotation and when sleeping on his right 
side.  Range of motion studies showed that the veteran was 
capable of full motion, but experienced pain beyond 140 
degrees of forward flexion and abduction, and beyond 75 
degrees of internal rotation.  

The Board acknowledges that, during the course of service 
medical facility outpatient treatment in June 2003, the 
veteran received a diagnosis of degenerative joint disease of 
the right shoulder.  However, radiographic studies conducted 
in conjunction with the aforementioned VA orthopedic 
examination in January 2004 were entirely within normal 
limits, with no evidence of osteoarthritis.

The Board observes that the RO awarded service connection for 
bursitis of the right shoulder pursuant to Diagnostic Code 
5201.  In order to warrant a compensable evaluation under 
this Diagnostic Code, there would need to be demonstrated, at 
a minimum, a limitation of right arm motion to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  
However, as noted above, although the veteran exhibited 
limitation of motion in June 2003 and experienced painful 
motion at the January 2004 examination, the evidence fails to 
reveal that his motion was limited at shoulder level at any 
time during the course of the claim.  Thus, an increased 
rating pursuant to Diagnostic Code 5201 is not warranted.

However, the Board notes that the veteran was diagnosed with 
bursitis by the December 2002 VA examiner.  Under the Rating 
Schedule, bursitis is rated under Diagnostic Code 5019.  The 
note following this Diagnostic Code indicates that bursitis 
will be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In this case, the first indication of limitation of motion 
arose in the June 5, 2003 service medical facility record.  
Likewise, the January 2004 VA examination noted that the 
veteran experienced pain on range of motion testing.  
Resolving all doubt in favor of the veteran, the Board finds 
that pursuant to Diagnostic Code 5019, the veteran's 
limitation of motion and complaints of pain warrant a 10 
percent evaluation, effective from June 5, 2003.  See 
Fenderson, supra.  A 10 percent rating is not warranted prior 
to that date as the evidence showed full range of motion and 
full strength in the shoulder. 

Additionally, as noted above, a higher rating of 20 percent 
is not warranted as the evidence fails to show motion limited 
to midway between the side and shoulder level, or X-ray 
evidence of arthritis in the shoulder and another 
noncompensable service-connected joint with incapacitating 
episodes.  

For the reasons stated above, a compensable rating is not 
warranted prior to June 5, 2003, and a rating in excess of 10 
percent is not warranted from that date.  Thus, the appeal is 
granted in part.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a compensable evaluation for bursitis of the 
right shoulder, from November 1, 2001 to June 5, 2003, is 
denied.  

Entitlement to a 10 percent evaluation, but no greater, for 
bursitis of the right shoulder, from June 5, 2003 is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks an evaluation in excess of 20 percent for the residuals 
of herniated discs at the level of the 4th and 5th, and 5th 
and 6th cervical vertebrae.  In that regard, in September 
2002, just prior to the initiation of this appeal, there 
became effective new schedular criteria for the evaluation of 
service-connected intervertebral disc syndrome.  Those 
schedular criteria were again revised in September 2003.  In 
pertinent part, the newly amended schedular criteria for the 
evaluation of service-connected intervertebral disc syndrome 
provide for the evaluation of pertinent symptomatology on the 
basis of limitation of motion of the cervical spine, or in 
the alternative, the total duration of incapacitating 
episodes over the past 12 months, with consideration given 
both to chronic orthopedic and neurologic manifestations.  

While based on a review of the evidence of record, the 
veteran has, in fact, been furnished the appropriate laws and 
regulations, no determination has yet been made as to 
whether, due to the veteran's service-connected disc disease 
of the cervical spine, he has suffered from, or currently 
suffers from, incapacitating episodes.  Such information is 
particularly critical given the fact that, at the time of the 
aforementioned VA orthopedic examination in January 2004, the 
veteran complained of neck pain which persisted "24 hours a 
day, 7 days a week," becoming worse with any strenuous use of 
the upper body or any jerks of the neck.  In fact, according 
to the veteran, he had experienced a gradually decreasing 
range of motion of his neck such that he found it necessary 
to back up his car exclusively through the use of his rear 
view mirrors.  Significantly, at the time of the examination 
in question, the examiner observed that the veteran 
"splinted" his neck and turned either his eyes or his lower 
back in order to face in different directions. 

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2004, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the current severity of his 
service-connected disorder of the 
cervical spine.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to the severity 
of the veteran's service-connected 
cervical spine disability, to include 
specific information regarding the 
frequency and duration of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician) during the past 12 months.  
The examiner should, additionally, 
specifically comment as to the degree of 
limitation of motion directly 
attributable to the veteran's cervical 
spine disability.  

Following completion of the neurologic 
examination, the examining physician 
should specifically comment regarding any 
neurologic manifestations directly 
attributable to the veteran's service-
connected disability of the cervical 
spine.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for the service-connected 
residuals of herniated discs at the level 
of the 4th and 5th, and 5th and 6th 
cervical vertebrae.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the last 
SSOC in March 2004.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


